Citation Nr: 1639749	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-42 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1982 to September 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2012, the Veteran presented testimony in a video conference hearing before the undersigned and a copy of the transcript has been associated with the claims folder. 

This claim was previously before the Board in August 2014 and was remanded for additional development.  At that time, the Veteran also sought entitlement to service connection for a bilateral foot disorder, claimed as numbness.  In a June 2015 rating decision, the Veteran was granted service connection for residuals of a cold injury to both his right and left feet.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


FINDINGS OF FACT

1.  The most probative evidence weighs against a finding that the Veteran's currently diagnosed lumbar spine disability is related to any aspect of his military service.

2.  For the period on appeal, the Veteran's bilateral hearing loss disability was manifested by no worse than Level II hearing impairment in the right ear and Level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for  service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for a compensable disability rating for service-connected bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  With respect to the Veteran's claim of entitlement to service connection for a lumbar spine disability, the duty to notify was satisfied in a March 2008 letter sent to the Veteran.

With respect to his increased rating claim for bilateral hearing loss, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. at 112.  No additional discussion of the duty to notify is therefore required. 

The duty to assist has also been satisfied.  All of the Veteran's available service treatment records and post-service medical records have been secured, and the Veteran has submitted statements in support of his claim.  Notably, attempts were made to retrieve any available medical records from the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois to verify the Veteran's claim of seeking treatment for his back one year following separation from active duty service.  A records request was sent to the VAMC asking to search for any medical records pertaining to the Veteran dated from September 13, 1985 through September 26, 2001.  A June 2015 Report of General Information notes that while records were sent dated from 1988 to 1996, no records from 1985 to 1988 were available, and any other attempts to retrieve outstanding medical records would be futile.  
The Veteran has not identified any other additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board finds that additional efforts to assist the Veteran with obtaining additional would be futile, and as such, the Board finds that VA has fulfilled its duty to assist has been met.  38 C.F.R. § 3.159 (c) (4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded VA audiological examinations in August 2008, January 2015 and September 2015 for his hearing loss claim.  Additionally, the Veteran was afforded a VA examination for his lumbar spine in September 2008, and addendum opinions were rendered in January 2015 and July 2015.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, rendered an opinion consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the service-connected hearing loss disability.  The Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected hearing loss disability since he was last examined in 2015.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Regarding the hearing examination, the Board notes that all of the VA examiners addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Additionally, the Veteran and his representative have not asserted that the VA examination reports have any deficiency regarding the functional impact.  See Martinak, 21 Vet. App. 447.

In addition, as noted above, the Board remanded this matter for further development in August 2014.  Relevant to the claims currently remaining on appeal, the Board instructed the RO to obtain Social Security Administration (SSA) records, VAMC treatments records, provide an audiological examination, obtain an etiology opinion for the spine, and readjudicate the claims.  Subsequently, SSA records were obtained; to the extent possible, VA treatment records were obtained; the Veteran was provided an audiological examination in January 2015 and September 2015; an opinion regard the spine was obtained in January 2015 and September 2015; and the claims were readjudicated in an April 2016 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Also, as noted above, the Veteran presented testimony in a videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the December 2012  hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate these claims.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

III.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a lumbar spine condition he claims he first sustained during active duty service.  He testified at his Board hearing that he injured his back while on active duty service when a military vehicle in which he was a passenger hit a large pothole in the road.  He testified that he began receiving treatment for his back one year following separation from active service at the VA Medical Center in Chicago, Illinois.

The Veteran's service treatment records show that in September 1984 he was treated for low back pain that had existed for one week.  In November 1984, the Veteran was treated for a lumbar strain that existed for one week.  His September 1985 separation examination report showed normal clinical findings for the spine and other musculoskeletal system.  In his September 1985 Report of Medical History, the Veteran denied experiencing a history of recurrent back pain.

In September 2008, the Veteran was afforded a VA examination for his claimed back condition.  He was diagnosed with mild degenerative arthritis of the lumbar spine.  The examiner concluded it was less likely than not that the Veteran's low back pain was the result of his treatment during service.  However, no rationale was provided to explain the reasoning that led to this conclusion.

Post-service VA treatment records include an October 2012 primary care note that states an MRI of the lumbar spine showed the Veteran had a small herniated disc just to the left of the midline at L5-S1. 

In August 2014, the Board remanded the Veteran's claim in order to obtain a VA opinion on the etiology of his back condition.  In January 2015, a VA examiner concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the examiner noted the Veteran sustained a lumbar strain while in the military.  He had multiple medical visits without complaining of back pain between September 1984 and November 1984 when he again had an episode of back pain.  He then had no episodes of back pain before his discharge from military service.  The examiner noted that at both episodes, the Veteran had complaints and physical examination findings consistent with lumbar strain.  The examiner noted that lumbar strain was an acute, self-limited process that resolves with rest over time.  The Veteran's lumbar degenerative disease was a chronic, multifactorial process that was unrelated to episodes of lumbar strain.  Therefore, it was less likely than not that the Veteran's current degenerative condition was due to his episodes of lumbar strain.

In July 2015, a VA examiner concluded that the Veteran's claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the examiner cited to treatment records showing that the Veteran was treated for a lumbar strain in September 1984 and November 1984 while on active duty service.  The examiner stated that a strain by definition was a stretching/injury to the ligaments and muscle of the lower back.  It does not involve the cartilage of the joint space or the intervertebral disc.  Lumbar strains are self-limited and resolve with rest, which is more aptly defined as a period of non-aggravating activity.  While the Veteran's duties may have been labor-intensive, the VA examiner stated that as long as no aggravating activities were performed to exacerbate the underlying strain, the strain would resolve.  The examiner further noted that the Veteran had long periods in between medical visits and no visits prior to his discharge.  The VA examiner stated that this fact indicates that while there were two incidents of lumbar strain, "the duties that followed did preclude the patient from getting adequate 'rest' with symptom resolution."  The VA examiner was not aware of literature that showed a direct correlation between a previous lumbar strain causing degenerative joint disease of the lumbar spine.  Thus, the examiner concluded it was unlikely that the Veteran's lumbar strain while enlisted caused his degenerative disc disease.

The Board finds the July 2015 VA examiner's opinion, in particular, is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability (and his report of continued back pain), and provided a detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  The VA examiner does state that the Veteran's long periods in between medical visits and no visits prior to his discharge indicated that the Veteran's duties "did preclude" the Veteran from getting proper rest.  However, in light of the examiner's statements explaining why the Veteran's lumbar spine condition was likely unrelated to active duty service, this particular statement appears to be a typographical error.  Significantly, there is no medical opinion to the contrary in the record concerning the etiology of the Veteran's back condition.  The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  He has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A.§ 5107 (a).

The Board finds that service connection for the Veteran's back disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's back condition arose during active service.  There is also no evidence revealing arthritis of the lumbar spine during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current lumbar spine condition is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran's assertions of continuity of symptoms of back pain that began in service are contradicted by the contemporaneous medical evidence of record, namely the September 1985 separation examination which showed normal clinical findings for the Veteran's spine.  Further, the Veteran's September 1985 Report of Medical History notes that he specifically denied a history of recurrent back pain.  As such, the Veteran's statements are afforded little probative weight.
  
In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a lumbar spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased rating

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The rating criteria include an alternate method of rating exceptional patterns of hearing; when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.

The Veteran contends that his hearing loss is more severe than rated.  He reports that his hearing disability causes functional impairment to the extent that he has difficulty comprehending conversational speech.

The Veteran underwent a VA audiological examination in August 2008.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
35
LEFT
25
25
30
35
35

His puretone average was 31 for both his right and left ears.  Speech recognition was 92 percent in both his right and left ears.  The examiner diagnosed the Veteran with normal to mild bilateral sensorineural hearing loss.  The examiner noted that the Veteran reported difficulty with understanding speech.  He stated that he had to turn up the volume to a loud level on his television in order to hear.  

When the prescribed rating criteria are applied to the results of the August 2008 audiometric test, numeric scores of I for the right ear and I for the left ear are obtained.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a noncompensable evaluation for these numeric scores.  An exceptional pattern of hearing impairment was not shown.  

The Veteran underwent a second VA audiological examination in January 2015.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
25
LEFT
25
20
25
25
20

His puretone average for the right ear was 27, and for his left ear was 23.  Speech recognition was 96 percent in both his right and left ears.  The examiner diagnosed the Veteran with sensorineural hearing loss in the right ear and normal hearing in the left ear.  The examiner noted the Veteran's reports of not hearing well when someone was speaking and being unable to do what was requested of him because he could not hear.  

When the prescribed rating criteria are applied to the results of the January 2015 audiometric test, numeric scores of I are obtained for each ear.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a noncompensable evaluation for these numeric scores.  An exceptional pattern of hearing impairment was not shown.  

The Veteran underwent a third VA audiological examination in September 2015.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
40
LEFT
30
25
30
30
35

His puretone average for the right ear was 35, and for his left ear was 30.  Speech recognition was 88 percent in his right ear and 84 percent in his left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner noted the Veteran's reports of difficulty hearing conversation if he cannot see the talker's face and difficulty hearing the television and over the phone.  
When the prescribed rating criteria are applied to the results of the September 2015 audiometric test, numeric scores of II are obtained for each ear.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a noncompensable evaluation for these numeric scores.  An exceptional pattern of hearing impairment was not shown.  

The Board finds that for the period on appeal, the Veteran's service-connected bilateral hearing loss disability did not meet the criteria for a compensable disability rating.  The Veteran has not submitted any evidence that would show entitlement to a higher disability rating for this period.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  As noted above, the respective VA examiners noted the Veteran's reports of difficulty hearing during conversation, trouble with work production due to his hearing and the need to turn up the volume on his television in order to hear.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of the Veteran's hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The discussion above reflects that the Veteran's hearing disability is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  The Board must also consider whether there is a collective effect involving the Veteran's other service-connected disabilities acting with the hearing loss disability on appeal that gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  During the period under consideration, the Veteran was also service-connected for residuals of a cold injury to both feet.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Referral for consideration of an extraschedular rating is therefore not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his hearing loss, he has not submitted evidence of unemployability, or claimed to be unemployable due to his bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating for service-connected bilateral hearing loss.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine is not for application.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


